United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               April 4, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-11298
                         Summary Calendar



ROBERT ZAMUDIO,

          Plaintiff-Appellant,

                              versus

NORMAN Y. MINETA, Secretary, Department of Transportation; JANE
GARVEY, Administrator, Federal Aviation Administration,

          Defendants-Appellees.



          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 6:02-CV-51-C


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

   AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.